Citation Nr: 0704979	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  02-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease secondary to hypertension.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to November 
1976.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In December 2003, the Board remanded the veteran's appeal for 
additional evidentiary development.

With respect to the claim of entitlement to service 
connection for coronary artery disease, secondary to 
hypertension, the Board acknowledges its duty to liberally 
construe the veteran's pleadings to determine the claims 
before it.  Still, that duty does not require that VA solicit 
claims, particularly when the appellant is not appearing pro 
se before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well-versed 
in veterans law.  That service organization has limited the 
claimant's theory of the case to the claim that coronary 
artery disease is secondary to hypertension.  The appellant 
and his representative did not claim that coronary artery 
disease is directly due to service or due to any other 
service-connected disorder.  

Likewise, the veteran has only pled entitlement under the 
theory that coronary artery disease is caused or aggravated 
by hypertension (for which hypertension he seeks service 
connection).  This is the only theory that has been 
considered in a rating decision, and that is the only theory 
over which the Board may exercise jurisdiction.  38 U.S.C.A. 
§ 7104 (West 2002).  Finally, even assuming arguendo that the 
Board may exercise jurisdiction under other theories, the 
evidence does not suggest any support whatsoever for any 
other theory.  Hence, the Board will limit its consideration 
of this claim to the extent addressed below.

For the reasons outlined below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDINGS OF FACT

1.  Confirming evidence of hypertension was not shown in 
service.

2.  Hypertension was not compensably disabling within the 
one-year period following the veteran's discharge from active 
duty. 

3.  Hypertension was not diagnosed until many years after 
service. 

4.  The preponderance of the competent evidence is against 
finding an etiological relationship between hypertension and 
the appellant's active duty service and any appropriate 
presumptive period.

5.  The preponderance of the evidence being against a finding 
that the veteran's hypertension is service connected, the 
evidence a fortiori is absent to service connect the 
veteran's coronary artery disease secondary to hypertension.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by service, 
and it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304. 
3.307, 3.309 (2006).

2.  Coronary artery disease secondary to hypertension cannot 
legally be attributed as caused or aggravated by a service 
connected disease or disorder.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and, in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2002 and 
February 2004 correspondence fulfills the provisions of 
38 U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish disability 
ratings or effective dates for the disabilities on appeal.  
Thereafter, the claims were readjudicated in the September 
2006 supplemental statement of the case (SSOC).  The failure 
to provide notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the veteran's claims and any 
questions as to these points are moot.  Simply put, there is 
no evidence of any VA error that reasonably affects the 
fairness of the adjudication.  ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication, he was not prejudiced.  The 
content of the February 2004 notice provided to the appellant 
taken together fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran was thereafter afforded every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  As noted above, the 
claims were thereafter readjudicated in September 2006.  
Hence, the actions taken by VA cured the error in the timing 
of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims before adjudication.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Hence, the Board finds that VA has fulfilled its statutory 
duty to assist the veteran.

The Claims

The veteran contends that hypertension is related to military 
service.  He further contends that his coronary artery 
disease is related to his hypertension.  The Board agrees 
with the RO that the veteran's hypertension cannot be 
etiologically attributed to service, and that it therefore 
follows that there is no evidence to service connect coronary 
artery disease secondary to hypertension.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service incurrence of hypertension may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Additionally, service connection may be granted where a 
disability is proximately due to or the result of an already 
service-connected disability.  38 C.F.R. § 3.310.  Finally, 
compensation is payable when a service-connected disability 
has aggravated a non-service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post-service reference to injury 
sustained in service without a review of service medical 
records is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
when reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Finally, the Board is not 
required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

With the above criteria in mind, as regards hypertension, the 
Board notes that the veteran's service medical records do 
show complaints of high blood pressure in December 1972, but 
do not reflect findings, treatments, or diagnoses of 
hypertension.  His blood pressure elicited no unusual comment 
at the August 1972 entrance physical examination, or at the 
November 1976 separation medical examination.

Moreover, the record includes no post-service evidence of 
hypertension for over a decade after separation from active 
duty in 1976.  A letter from the office of John Santalis, 
M.D., dated in October 1991 and received that same month, 
provides the earliest competent evidence of this disorder.  
It noted that the veteran had been under Dr. Santalis's care 
since August 1987.  Assuming arguendo this to be the case, 
the earliest evidence of hypertension would still have 
occurred upwards of ten years after service.  Too much time 
would have elapsed to support a finding of chronicity.  

On remand, further effort was made to procure any relevant 
post-service treatment records not yet associated with the 
record.  The veteran was then afforded a VA examination of 
his cardiac disorders in July 2006 to determine whether there 
is a link between his military service and current 
cardiovascular disorders.  The VA examiner reported that the 
claims file was available and had been reviewed.

On physical examination in July 2006, the veteran's blood 
pressure was found to be 124/79.  A diagnosis of hypertension 
was given.  Significantly, the examiner did not confirm the 
presence in service of hypertension, but instead stated that 
based on entries in the service medical records the veteran 
had had symptoms "suggestive" of hypertension.   In short, 
the examiner did not confirm hypertension in service, but 
merely found it "suggestive" that there was in-service 
evidence of headaches, dizziness, and chest pain (albeit 
without high blood pressure).  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  

The VA examiner's report includes a medical history wherein 
the veteran reports that he was diagnosed with hypertension 
in 1977, one year after discharge.  The VA examiner concludes 
based on this self-reported medical history, as well as from 
the review of the service medical records and post-service 
treatment records in the claims file, that it was as likely 
as not that the veteran incurred hypertension in service.  As 
indicated above, there is no such evidence of record of a 
diagnosis in 1977.  Therefore, the favorable VA opinion was 
based entirely on the patient's own self-reported history.  
Since the July 2006 VA examiner's opinion appears to have 
been based to a significant degree on a post-service history 
provided by the veteran, it is not controlling.  The opinion 
was based on the incorrect assumption of a diagnosis in 1977.  
With that assumption taken away, there remains no basis to 
credit the July 2006 opinion as adequate or probative.  See 
Black; Reonal; Miller. 

While the veteran and his representative argue that his 
hypertension is etiologically related to service, as 
laypersons, their opinions do not constitute competent 
evidence of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The July 2006 VA examination report notwithstanding, no 
medical evidence has been presented which indicates that the 
veteran's hypertension is in any way related to his military 
service, or was present to a compensable degree within a year 
of his discharge from active duty.  Moreover, none of the 
other post-service VA or non-VA medical records address the 
etiology of the hypertension.  Additionally, no health 
professional has ever stated that hypertension is related to 
the veteran's military service.  Nor has the claimant 
indicated that medical records exist as would show a nexus 
between service and current disability.  In short, there is 
no competent evidence of hypertension in service, or until 
over a decade thereafter; nor is there an adequate or 
probative opinion addressing the etiology of the 
hypertension.  The claim is denied.  

As regards coronary artery disease, that claim of entitlement 
to service connection secondary to hypertension must be 
denied precisely because it is predicated upon an entitlement 
to service connection for hypertension.  That primary service 
connection claim having been denied, it follows that there is 
no legal basis to grant a secondary service connection claim 
for coronary artery disease since this claim is entirely 
contingent on service connection for hypertension.  
Accordingly, service connection is not in order for this 
contingent, secondary service connection claim for coronary 
artery disease.

As an aside, in any case there is no medical evidence of 
record linking coronary artery disease and hypertension, and 
no medical evidence linking either to his military service.  
The veteran's service medical records show no evidence of 
coronary artery disease, so service connection for that could 
only have been warranted, ex hypothesi, on a secondary basis.  
Clearly, if the veteran was not entitled to service 
connection for hypertension, neither was he entitled to 
service connection for coronary artery disease.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; as the preponderance of the 
evidence is against the claims, the benefit of the doubt is 
not for application.  38 U.S.C.A. § 5107.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
secondary to hypertension is denied.


REMAND

On remand in December 2003, the Board directed the RO to 
afford the veteran both a VA psychological evaluation and a 
VA psychiatric examination.  In July 2006, the veteran was 
personally examined by a VA psychologist, who reviewed his 
medical records and noted his subjective complaints, and 
reported objective findings, to include diagnostic test 
results, diagnoses arrived at, and a GAF score.  This 
examination of the veteran was comprehensive and fully 
satisfactory in terms of the clinical information supplied, 
with one exception.  The purpose of this remand is to clarify 
the answer to the etiological inquiry that was previously 
directed on remand in December 2003.  Stegall v. West, 11 
Vet. App. 271 (1998).

The claims file is to be returned for clinical review, 
preferably by the same VA psychologist who prepared the July 
2006 examination report on the veteran's mentor disorders.  
He is invited to reply in writing to one specific question 
only:  Is it at least as likely as not (i.e., is there a 
50/50 chance) that a disorder diagnosed on Axis I was 
incurred in service?  If the examiner is unable to provide an 
opinion without resorting to speculation, the examiner must 
so state.

Accordingly, the case is REMANDED for the following action:

1.  VA medical opinion is to be obtained 
(preferably from the same psychologist 
who prepared the July 2006 mental 
disorders examination report) for the 
purpose of specifically determining 
whether it is at least as likely as, 
i.e., is there a 50/50 chance, that a 
disorder diagnosed on Axis I at the July 
2006 examination actually was incurred in 
service.  The claims folder must be made 
available to the examiner.  If the 
examiner is not able to provide an 
opinion without resorting to speculation, 
the examiner must so state.

2.  After the development requested has 
been completed, the RO should review the 
medical opinion report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

3.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to secure such evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159.

4.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is advised 
that it is to make a determination based 
on the law and regulations in effect at 
the time of its decision, to include any 
further changes in the statutory duty to 
assist the veteran and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case which must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


